435 F.2d 558
76 L.R.R.M. (BNA) 2256, 64 Lab.Cas.  P 11,411
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.PLYMOUTH INDUSTRIES, INC., Respondent.
No. 20434.
United States Court of Appeals, Sixth Circuit.
Dec. 28, 1970.

On Petition to Enforce an Order of National Labor Reltions Board.
Arnold Ordman, General Counsel, Dominick L. Manoli, Associate Gen., Counsel, Marcel Mallet-Prevost, Asst.  Gen. Counsel, Leonard M. Wagman, John Valenti, Attys., N.L.R.B., Washington, D.C., for petitioner.
Morton G. Gottesman, Kasoff, Young, Gottesman & Kovinsky, Detroit, Mich., for respondent.
Before BROOKS and MILLER, Circuit Judges, and O'SULLIVAN, Senior Circuit Judge.


1
PER CURIAM ORDER.


2
This case is an application of the National Labor Relations Board for enforcement of its order against respondent Plymouth Industries, Inc.  The Board's Decision and Order are reported at 177 N.L.R.B. No. 71.


3
The company manufactured automotive accessories at its plant located in Warren, Michigan.  The United Industrial Workers was the collective bargaining representative of its production and maintenance employees.  The Board found that the company violated Section 8(a)(5) and (1) of the Act by transferring work from its Warren plant to a plant it leased in Ithaca, Michigan, where a more favorable labor market prevailed, and by laying off its Warren employees, and by terminating its Warren operations without bargaining with the Union.


4
The Board has filed a motion for summary enforcement of its bargaining order based on the failure of the Company to file its brief, although two extensions of time were granted to permit its filing.  We were also advised that the company does not intend to file a brief in this matter but the motion for summary enforcement was denied and the case submitted on the merits without oral argument.


5
We have now considered the transcript of the record and brief of the Board, and on consideration, it is ordered that the Board's order shall be enforced in full.